J-A24011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.P.-I., A           :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: K.P., MOTHER                  :
                                          :
                                          :
                                          :
                                          :   No. 1630 EDA 2022

                Appeal from the Order Entered June 14, 2022
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0001196-2021


BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED DECEMBER 9, 2022

      K.P. (Mother) appeals from the order, entered on June 14, 2022,

determining that aggravated circumstances exist as to Mother, and that K.P.-

I. (Child), born in November of 2021, or another of Mother’s children had been

the victim of physical abuse resulting in serious bodily injury, sexual violence

or aggravated neglect by Mother. The order further directed that no efforts

were to be made to preserve the family and reunify Child with Mother.

Following our review, we affirm.

      In a memorandum decision issued by this Court in response to a prior

appeal filed by Mother from the order adjudicating Child dependent, we

provided a partial factual summary of events, stating:

      On December 14, 2021, the trial court held an adjudicatory
      hearing for Child. Mother was present at this hearing. The trial
      court heard testimony from the [Philadelphia Department of
      Human Services (“DHS”)] Investigator, the [Community Umbrella
J-A24011-22


     Agency (“CUA”)] Supervisor, and Mother. Child was adjudicated
     dependent[,] and she was fully committed to DHS. At this time,
     Mother’s visits were suspended due to a finding of grave threat.[1]
           1 The trial court’s determination that Mother was a
           grave threat to Child was based on the evidence
           presented at the dependency hearing. The court
           noted that Mother’s involvement with DHS began in
           2012, which resulted in the involuntary termination of
           Mother’s rights to three children.          Additionally,
           another of Child’s siblings and Mother tested positive
           for PCP at the time of that sibling’s birth. That sibling
           died when in Mother’s care. These occurrences were
           only some of Mother’s actions that contributed to the
           court’s determination that Mother presented a grave
           threat to Child. Some other actions by Mother were
           her combativeness and aggressiveness.

     Mother’s visits could resume once she showed consistency in her
     mental health treatment for at least ninety-days, at which time
     they could be modified to bi-weekly one-hour visits, line of
     sight/line of hearing supervised at the agency. Mother was also
     to provide an updated treatment plan and progress report prior to
     visits being re-implemented. Mother was also referred to the
     Clinical Evaluation Unit (“CEU”) for a forthwith full drug and
     alcohol screen, dual diagnosis assessment, monitoring, and five
     random screens prior to the next court date. Mother was ordered
     to enroll in a dual diagnosis program, consistently attend such
     program, and provide updated treatment plans and progress
     reports. Mother was also referred to Behavioral Health Services
     (“BHS”) for evaluation and recommendations.         Mother was
     ordered to verify employment and provide proof of income to …
     [CUA] monthly, comply with CUA, remain in contact with CUA, and
     comply with a home assessment CUA was ordered to complete.
     Mother’s referral to family school was also suspended until she
     showed consistency in her mental health program. Mother was
     also ordered to sign all necessary releases and consents. On
     December 27, 2021, Mother’s [c]ounsel filed this appeal on behalf
     of Mother.




                                     -2-
J-A24011-22


In the Interest of K.P.-I., 50 EDA 2022, unpublished memorandum at 1-2

(Pa. Super. filed August 19, 2022) (quoting Trial Court Opinion, 2/2/22, at 3-

4).

       On March 30, 2022, a permanency review hearing was held at which

DHS requested that the trial court find that aggravated circumstances under

42 Pa.C.S. § 6302(2) and (5) be found as to Mother. 1        After finding that

aggravated circumstances existed under section 6302(5), the court ordered

briefs to be filed within thirty days relating to section 6302(2). A permanency

review hearing followed on June 14, 2022.          The court determined that

aggravated circumstances existed under section 6302(2) and that no efforts

were to be made to preserve the family and unify Child with Mother.

       Mother filed the instant appeal, raising the following issue for our

review:

       Did the lower court err by making a finding of aggravating
       circumstances as to Mother where “clear and convincing evidence”
       was not provided, that warranted a finding of aggravated
____________________________________________


1Section 6302(2) and (5) of the Juvenile Act describe two of the circumstances
that identify “aggravated circumstances” as follows:

       (2) The child or another child of the parent has been the victim of
       physical abuse resulting in serious bodily injury, sexual violence
       or aggravated physical neglect by the parent.

       …

       (5) The parental rights of the parent have been involuntarily
       terminated with respect to a child of the parent.

42 Pa.C.S. § 6302(2), (5).

                                           -3-
J-A24011-22


        circumstances as to Mother, as required by 42 Pa.C.S.[] §
        6302(2)?

Mother’s brief at 6.

        In response to Mother’s appeal, the trial court directed this Court to the

notes of testimony provided at the beginning of the hearing held on June 14,

2022, wherein it explained the basis for its decision. That statement by the

trial court provides the following:

        We’re here in the matter involving [K.P.-I.]. This child is four
        months old. This is listed as a permanency review.

        At the last hearing[,] I allowed counsel an opportunity to brief the
        issue as to whether the circumstances surrounding the death of
        [M.S.2] met the definition of aggravated circumstances. All
        counsel presented argument in that regard and were permitted to
        provide further argument [i]n the briefs with regard to that issue.

        The [c]ourt has decided that issue and does find that it does
        meet[] the definition of aggravated circumstances.

        42 P[a.C.S.], Section 6302. Subsection 2 states[:] The child or
        another child of the parent who’s been the victim of physical abuse
        resulting in serious bodily injury, sexual violence or aggravated
        physical neglect by the parent.

        23 P[a.C.S., Section 6303 (b.1)] of the Child Protective Services
        Law states[:] The term child abuse shall mean intentionally,
        knowingly or recklessly -- under Subsection 9 -- causing the death
        of a child through any act or failure to act.

        Th[ese are] the applicable sections of the law that apply to this
        case.

        With regard to the definition of reckless, under 18 P[a.C.S.],
        Section 302, Subsection B, Subsection 3[,] it indicates: A person
        acts recklessly with regard – I’m sorry -- a person acts recklessly
____________________________________________


2   M.S. was another of Mother’s children.

                                           -4-
J-A24011-22


     with respect to a material element of an offense when he
     consciously disregards a substantial and unjustifiable risk that the
     material elements exist or will result from its conduct. The risk
     must be of such a nature and degree that considering the nature
     and the intent of the actor’s conduct and the circumstances known
     to him, [its] disregard involves a gross deviation from the
     standard of conduct that a reasonable person would observe in
     the actor’s situation.

     Despite the suggestions and arguments by [M]other’s counsel, the
     law does not require a criminal [c]ourt to determine whether the
     conduct is reckless in order for this [c]ourt to find that [Mother’s]
     conduct was reckless. There is no requirement for [Mother] to be
     criminally charged in order for this [c]ourt to find recklessness.

     It is undisputed that on May 18, 2019, [M.S.], a newborn, died as
     a result of [Mother] co-sleeping with the infant. Two months prior
     … when [M.S.] was born, he and [Mother] both tested positive for
     PCP. Mom was alleged to have been under the influence when
     she elected to place the two-month-[old] in her bed and then get
     in her bed and go to sleep. There was a Pack ‘n Play in the room,
     but [Mother] elected to get into bed with the infant.

     The relevant testimony in this case from a March 30, 2022 hearing
     on pages 15 to 16, there was a question and answer between Mr.
     Server [Mother’s counsel] and Ms. Johnson-Trott [the DHS
     Investigator].

     Mr. Server asked, Okay. And how did you determine it was
     reckless as opposed to negligent?

     ANSWER: From having a conversation with mom.

     QUESTION: Okay. And so, it was your impression -- your
     conclusions based upon your own experience that this was
     reckless as opposed to negligent?

     ANSWER: It was reckless due to the fact that [Mother] was co-
     sleeping, which was discussed with her on several different
     occasions, not … just by myself.

     QUESTION: Right.

     ANSWER: By the hospital as well as the CUA worker.

                                     -5-
J-A24011-22



      The [c]ourt -- this [c]ourt found the testimony of Ms. Johnson-
      Trott to be credible and her to be a reliable witness.

      There was clear and convincing evidence that co-sleeping was
      discussed with [Mother] on several occasions.            [Mother]
      nonetheless, while under the influence, chose to co-sleep with the
      infant, which resulted in the infant[’]s death.

      Under the circumstances, the [c]ourt finds [Mother] recklessly
      caused the death of her child under 22 P[a.C.S.] Section 6303 and
      Subsection B. 1. Subsection 9.

      Considering that co-sleeping was addressed with [Mother] on
      multiple occasions by CUA and the hospital[,] her actions and
      being under the influence and co-sleeping with a newborn child
      demonstrates a gross deviation from the standard of conduct.

      On March 30, 2022, this [c]ourt found aggravated circumstances
      based on involuntary terminations of [Mother’s] parental rights of
      two children. At that time, the [c]ourt found reasonable efforts
      should nonetheless continue.

      At this time, given the totality of the circumstances and the
      additional finding of aggravated circumstances based on child
      abuse, the [c]ourt finds no reasonable efforts are required.

N.T., 6/14/2022, at 5-8.

      The main thrust of Mother’s argument centers on her allegation that

M.S.’s death was caused by negligence and not recklessness. She also asserts

that she was not charged in conjunction with M.S.’s death and that no law was

violated by her bringing M.S. into her bed or by consuming alcohol.

Essentially, Mother is requesting that this Court reweigh the evidence and find

that her actions did not meet the recklessness standard.




                                     -6-
J-A24011-22


        Although the Child Protective Services Law does not define recklessness,

that term is defined in the Crimes Code, 18 Pa.C.S. § 302(b)(3), which states

that:


        (3) A person acts recklessly with respect to a material element of
        an offense when he consciously disregards a substantial and
        unjustifiable risk that the material element exists or will result
        from his conduct. The risk must be of such a nature and degree
        that, considering the nature and intent of the actor’s conduct and
        the circumstances known to him, its disregard involves a gross
        deviation from the standard of conduct that a reasonable person
        would observe in the actor’s situation.

        Moreover, in In re R.P., 957 A.2d 1205 (Pa. Super. 2008), the trial

court there found the existence of aggravated circumstances under 42 Pa.C.S.

§ 6302(2), which allowed it to suspend efforts at reunification.         The R.P.

decision further explains that:

        “Because the trial judge is in the best position to observe the
        witnesses and evaluate their credibility, we accord great weight to
        his credibility determinations.” In re G.P.-R., 851 A.2d 967, 974
        (Pa. Super. 2004) (quoting In re R.T., 778 A.2d 670, 677 (Pa.
        Super. 2001)). As we stated in In re C.B., [861 A.2d 287, 298
        (Pa. Super. 2004)]:

              … [The purpose of The Adoption and Safe Families Act,
              42 U.S.C. § 671 et seq.] is to eliminate the need for
              family reunification efforts when it is established that
              children were exposed to sexual or physical abuse.
              These parents have exhibited no responsibilities
              attendant with parenting but have been abusive and
              grossly neglectful; thus, we direct our focus away
              from any parental “rights” and toward the protection
              of these innocent, scarred children, who have been
              subjected to egregious horrors that shake the very
              foundations of the precious family institution.




                                       -7-
J-A24011-22


Id. at 1219. Furthermore, “the focus is not on the rights of the [p]arents;

instead, the children’s safety, permanence, and well-being take precedence.”

Id.

      Under the circumstances here, we do not hesitate to affirm the trial

court’s finding of aggravated circumstances, based on its determination that

Mother’s actions were reckless. She had been advised by numerous entities

not to co-sleep with an infant and also admitted that she was under the

influence at the time. Moreover, the trial court’s decision that reunification

services were not appropriate is supported by the evidence and, therefore,

the court did not abuse its discretion.    “When the court finds aggravated

circumstances exist, it is well within its discretion to order the cessation of

reunification services.” In re A.H., 763 A.2d 873, 878 (Pa. Super. 2000).

The evidence of record supports the court’s findings. We, therefore, affirm

the order from which Mother appealed.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2022


                                     -8-